Exhibit 10.6

FORM OF

HANESBRANDS INC.

OMNIBUS INCENTIVE PLAN OF 2006

CALENDAR YEAR [YEAR] GRANT

PERFORMANCE STOCK AND CASH AWARD – STOCK COMPONENT

GRANT NOTICE AND AGREEMENT

To: [NAME] (referred to herein as “Grantee” or “you”)

Hanesbrands Inc. (the “Company”) is pleased to confirm that you have been
granted a Performance Stock Unit (“PSU”) award (this “Award”) effective [DATE]
(the “Grant Date”). This Award is subject to the terms of this Grant Notice and
Agreement (this “Agreement”) and is made under the Hanesbrands Inc. Omnibus
Incentive Plan of 2006, as amended (the “Plan”) which is incorporated into this
Agreement by reference. Any capitalized terms used herein that are otherwise
undefined shall have the same meaning provided in the Plan.

1. Acceptance of Terms and Conditions. To be eligible to receive this Award, you
must sign this Agreement and return it to the Compensation Department within 30
days after the Grant Date. By signing this Agreement, you agree to be bound by
the terms and conditions herein, the Plan and any and all conditions established
by the Company in connection with Awards issued under the Plan, and you further
acknowledge and agree that this Award does not confer any legal or equitable
right (other than those rights constituting the Award itself) against the
Company or any Subsidiary directly or indirectly, or give rise to any cause of
action at law or in equity against the Company or any Subsidiary.

2. Grant of PSU Award. Subject to the restrictions, limitations, terms and
conditions specified in the Plan, the Participation Guide/Prospectus for
Hanesbrands Inc. Omnibus Incentive Plan of 2006 (the “Plan Prospectus”), and
this Agreement, the Company hereby grants you as of the Grant Date [NUMBER] PSUs
which are considered Stock Awards under the Plan. The actual number of shares of
Stock you will receive upon vesting of the PSUs will range from 0% to 200% of
the number of PSUs awarded and will be calculated as outlined below in Paragraph
3. These PSUs will remain restricted until the third anniversary of the Grant
Date (the “Vesting Date”). The shares of Stock issuable upon vesting of the PSUs
will be distributed as soon as possible following the Vesting Date. Prior to the
Vesting Date, the PSUs are not transferable by the Grantee by means of sale,
assignment, exchange, pledge, or otherwise.

3. Calculation of Award Earned. As soon as practicable after [FISCAL YEAR END
DATE], your number of shares of Stock that you will receive upon vesting of the
PSUs will be determined using the chart below based on the Company’s [METRIC 1],
[METRIC 2] and [METRIC 3] for its fiscal year ended [FISCAL YEAR END DATE], as
weighted below:

 

Metric

   Weighting   Threshold   Target   Maximum

[METRIC 1] ([% or $])

   [%]   [NUMBER]   [NUMBER]   [NUMBER]

[METRIC 2] ([% or $])

   [%]   [NUMBER]   [NUMBER]   [NUMBER]

[METRIC 3] ([% or $])

   [%]   [NUMBER]   [NUMBER]   [NUMBER]



--------------------------------------------------------------------------------

  •  

The payout for achievement below the Threshold level is [%], at the Threshold
level is [%], at the Target level is [%], and at the Maximum level is [%]

 

  •  

Straight-line interpolation is used for calculating results between the
achievement levels

For purposes of this Agreement:

 

  •  

[METRIC 1] will be determined by considering [CALCULATION METHOD].

 

  •  

[METRIC 2] will be determined by considering [CALCULATION METHOD].

 

  •  

[METRIC 3] will be determined by considering [CALCULATION METHOD].

 

  •  

The Committee, in its discretion, may specify whether metrics include or exclude
(or will be adjusted to include or exclude) extraordinary items, the impact of
charges for restructurings or productivity initiatives, non-operating items,
discontinued operations and other unusual and non-recurring items, the effects
of currency fluctuations, the effects of financing activities (by way of
example, without limitation, the effect on earnings per share of issuing
convertible debt securities), the effects of acquisitions and acquisition
expenses, the effects of divestiture and divestiture expenses, and the effects
of tax or accounting changes, each determined in accordance with generally
accepted accounting principles. However, unless the Committee determines
otherwise prior to the end of the applicable time for establishing metrics for
this Award, to the extent any item referenced in the preceding sentence affects
any metric applicable to this Award, such item shall be automatically excluded
or included in determining the extent to which the metrics have been achieved
depending on which produces the higher Award (subject to any exercise of
“negative discretion” by the Committee).

4. Dividend Equivalents. Subject to the restrictions, limitations and conditions
described in the Plan, dividend equivalents payable on the PSUs will be accrued
on behalf of the Grantee at the time that cash dividends are otherwise paid to
owners of Hanesbrands Inc. common stock. Interest will be credited on accrued
dividend equivalent balances, and such balances will vest on the Vesting Date
and will be paid to the Grantee as soon as possible following the Vesting Date.

5. Distribution of the PSUs. No stock certificates will be issued with respect
to any shares of Stock. Stock ownership shall be kept electronically in the
Grantee’s name, or in the Grantee’s name and in the name of another person of
legal age as joint tenants with right of survivorship, as applicable. If
withholding of taxes is not required, none will be taken and the gross number of
shares of Stock will be distributed. The Grantee is personally responsible for
the payment of all taxes related to distribution. The Company or any Subsidiary
shall have the right to deduct from any Award, an amount equal to any income,
social, or other taxes of any kind required by law to be withheld in connection
with the Award, deferral or settlement of the PSUs or other securities pursuant
to this Agreement. If the distribution of PSUs is subject to tax withholding,
such taxes will be settled by withholding cash and/or a number of shares of
Stock with a market value not less than the amount of such taxes. The Company
shall also have the right to withhold shares of Stock deliverable upon vesting
of the PSUs to satisfy, in whole or in part, the amount the Company is required
to withhold for taxes in connection with the Award, deferral or settlement of
the PSUs or other securities pursuant to this Agreement. Any cash from dividend
equivalents and accrued interest remaining after withholding taxes are paid will
be paid in cash to the Grantee.

Pursuant to the share ownership and retention guidelines of the Company’s Key
Executive Stock Ownership Program, you are required to hold any net (less tax
withholding) shares of Stock that you receive through the lapse of restrictions
on PSUs for at least one year from the Vesting Date (unless your employment
terminates, or unless you become totally disabled as defined in Paragraph 6
below); to the extent that you fail to hold shares of Stock for the one-year
period as required by those guidelines, you may be ineligible for any future
equity-based compensation awards until the end of the two-year period

 

2



--------------------------------------------------------------------------------

commencing on the date that the Company becomes aware of such failure, and if
you receive future equity awards, you may be required to authorize the Company’s
designated agent to take action to ensure future compliance with the guidelines.
Pursuant to the Company’s General Policy on Insider Trading, you agree not to
engage in “short sales” or “sales against the box” or trade in puts, calls or
other options on the Company’s securities.

6. Death or Total Disability. In the event that you cease active employment with
the Company or any of its Subsidiaries (collectively, the “HBI Companies”),
because of your death or total disability, all PSUs will vest as of the date of
death or the date you are determined to be totally disabled; if your death or
total disability occurs prior to [FISCAL YEAR END DATE], the number of shares of
Stock you will receive will be the number of PSUs granted to you on the Grant
Date, and if your death or total disability occurs after that date, the number
of shares of Stock will be determined pursuant to Paragraph 3 above. Your PSUs
will be distributed during the 2 1/2 month period following the end of the
calendar year in which you die or become totally disabled. For purposes of this
Paragraph 6, you shall be deemed to have a total disability if you are
determined to be totally disabled under the Company’s disability plan, you have
received disability benefits for at least three months under such plan, and your
disability is expected to result in death or to last for a continuous period of
at least 12 months.

7. Retirement. If you retire (as defined below) from the HBI Companies, then
your PSUs will continue to vest subject to Paragraph 2.

For purposes of this Paragraph 7, you shall be deemed to have retired if you
cease active employment with the HBI Companies on or after attaining age 50 or
older and completing at least 10 years of service with the HBI Companies. For
purposes of determining years of service under this Paragraph, if you were
employed by Sara Lee Corporation on September 5, 2006 and remained employed by
the HBI Companies thereafter, your service with the HBI Companies and Sara Lee
Corporation will both be counted.

8. Other Terminations of Employment and Change of Control.

a. Involuntary Termination With Severance. If your employment is involuntarily
terminated by the HBI Companies (other than in connection with a Change of
Control as defined in the Plan) within 90 days before the Vesting Date and you
are eligible to receive severance benefits under any written severance plan of
the Company (a “Severance Event Termination”), then your PSUs will continue to
vest subject to Paragraph 3. If your employment is involuntarily terminated by
the HBI Companies (other than in connection with a Change of Control as defined
in the Plan) more than 90 days before the Vesting Date, the PSUs granted under
this Award are forfeited on the date of termination.

b. Involuntary Termination Without Severance. If your employment is
involuntarily terminated by the HBI Companies at any time before the Vesting
Date and you are not eligible to receive severance benefits under any written
severance plan of the Company (i.e., your employment is terminated for cause),
the PSUs granted under this Award are forfeited on the date of termination.

c. Voluntary Termination. If you voluntarily terminate your employment with the
HBI Companies before the Vesting Date, other than as described in Paragraph 7
above, all unvested PSUs are forfeited on the date of termination.

d. Change of Control or Other Sale, Closing or Spin-off. In the event your
employment with the HBI Companies is terminated as a result of the sale, closing
or spin-off of a specific business unit of the HBI Companies, or upon a Change
of Control as defined in the Plan, all restrictions on outstanding PSUs shall
lapse, and if such Change of Control occurs prior to [FISCAL YEAR END DATE], the
number of shares of Stock you will receive will be the number of PSUs granted to
you on the Grant Date, and such shares of Stock shall be paid out as promptly as
practicable; provided that if payment would not be a permissible distribution
event, such payment will be made under terms described in Section 14 of the
Plan.

 

3



--------------------------------------------------------------------------------

9. Forfeiture/Right of Offset. Notwithstanding anything contained in this
Agreement to the contrary, if you engage in any activity inimical, contrary or
harmful to the interests of the Company or any Subsidiary, including but not
limited to: (1) without the prior written consent of the Company, counseling or
becoming employed by, or otherwise engaging or participating in, or performing
consulting services for, any Competing Business (regardless of whether you
receive any compensation of any kind), where “Competing Business” means any
business that competes with any business that the HBI Companies conducted at any
time during your employment with the HBI Companies, (2) violating the Company’s
Global Code of Conduct, (3) without the prior written consent of the Company,
soliciting any present or future employees or customers of the Company to
terminate such employment or business relationship(s) with the Company,
(4) disclosing or misusing any confidential information regarding the Company,
(5) participating in any activity not approved by the Board of Directors which
could reasonably be foreseen as contributing to or resulting in a Change of
Control of the Company (as defined in the Plan), or (6) disparaging or
criticizing, orally or in writing, the business, products, policies, decisions,
directors, officers or employees of Company or any of its subsidiaries or
affiliates to any person (all such activities described in (1)-(6) above
collectively referred to as “wrongful conduct”), then (i) PSUs, to the extent
they remain subject to restriction, shall terminate automatically on the date on
which you first engaged in such wrongful conduct and (ii) you shall pay to the
Company in cash any financial gain you received with respect to this Award
within the 12-month period immediately preceding such wrongful conduct. For
purposes of this Paragraph 9, financial gain shall equal the fair market value
of Company common stock on the Vesting Date, multiplied by the number of shares
of Stock vested on that date, reduced by any taxes paid in countries other than
the United States with respect to such vesting and which taxes are not otherwise
eligible for refund from the taxing authorities.

Further, any incentive compensation paid to you under this Agreement shall be
subject to policies established and amended from time to time by the Company
regarding the recovery of erroneously-awarded compensation. If you receive
erroneously-awarded compensation, the Company will, to the extent practicable,
seek to recover such incentive compensation for the relevant period, plus a
reasonable rate of interest.

By accepting this Agreement, you consent to and authorize the Company to deduct
any amounts you owe to the Company under this Paragraph from any amounts payable
by the Company to you for any reason. This right of set-off is in addition to
any other remedies the Company may have against you for your breach of this
Agreement. In addition, by accepting this Agreement, you consent to and
authorize the Company to deduct any amounts you owe to the Company for any
reason from any amounts payable by the Company to you under this Agreement.

10. Adjustments. If the number of outstanding shares of Stock is changed as a
result of a stock split or the like without additional consideration to the
Company, the number of PSUs subject to this Award shall be adjusted to
correspond to the change in the outstanding shares of Stock.

11. Rights as a Stockholder. Except as provided in Paragraph 4 above (regarding
dividends), Grantee shall have no rights as a stockholder of the Company in
respect of the PSUs, including the right to vote until and unless the PSUs have
vested and ownership of Stock issuable upon vesting of the PSUs has been
transferred to you.

12. Public Offer Waiver. By voluntarily accepting this Award, you acknowledge
and understand that your rights under the Plan are offered to you strictly as an
employee of the HBI Companies and that this Award of PSUs is not an offer of
securities made to the general public.

13. Conformity with the Plan and Share Retention Requirements. This Award is
intended to conform in all respects with, and is subject to, all applicable
provisions of the Plan. Inconsistencies between this Agreement, the Plan
Prospectus or the Plan shall be resolved in accordance with the terms of the
Plan. By your acceptance of this Agreement, you agree to be bound by all of the

 

4



--------------------------------------------------------------------------------

terms of this Agreement, the Plan, the Plan Prospectus, and the share ownership
and retention guidelines of the Company’s Key Executive Stock Ownership Program.

14. Interpretations. Any dispute, disagreement or question which arises under,
or as a result of, or in any way relates to the interpretation, construction or
application of the terms of this Agreement, the Plan, or the Plan Prospectus
will be determined and resolved by the Committee or its authorized delegate.
Such determination or resolution by the Committee or its authorized delegate
will be final, binding and conclusive for all purposes.

15. No Rights to Continued Employment. By voluntarily acknowledging and
accepting this Award, you acknowledge and understand that this Award shall not
form part of any contract of employment between you and any of the HBI
Companies. Nothing in the Agreement, the Plan Prospectus, or the Plan confers on
any Grantee any right to continue in the employ of the HBI Companies or in any
way affects the HBI Companies’ right to terminate the Grantee’s employment
without prior notice at any time or for any reason. You further acknowledge that
this Award is for future services to the HBI Companies and is not under any
circumstances to be considered compensation for past services.

16. Consent to Transfer Personal Data. By accepting this Award, you voluntarily
acknowledge and consent to the collection, use, processing and transfer of
personal data as described in this Paragraph. You are not obliged to consent to
such collection, use, processing and transfer of personal data. However, failure
to provide the consent may affect your ability to participate in the Plan. The
Company holds certain personal information about you, that may include your
name, home address and telephone number, fax number, email address, family size,
marital status, sex, beneficiary information, emergency contacts, passport /
visa information, age, language skills, drivers license information, date of
birth, birth certificate, social security number or other employee
identification number, nationality, C.V. (or resume), wage history, employment
references, job title, employment or severance contract, current wage and
benefit information, personal bank account number, tax related information, plan
or benefit enrollment forms and elections, option or benefit statements, any
shares of Stock or directorships in the Company, details of all options or any
other entitlements to shares of Stock awarded, canceled, purchased, vested,
unvested or outstanding in the Grantee’s favor, for the purpose of managing and
administering the Plan (“Data”). The Company and/or its Subsidiaries will
transfer Data amongst themselves as necessary for the purpose of implementation,
administration and management of your participation in the Plan, and the Company
may further transfer Data to any third parties assisting the Company in the
implementation, administration and management of the Plan. These recipients may
be located throughout the world, including the United States. You authorize them
to receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing your
participation in the Plan, including any requisite transfer of such Data as may
be required for the administration of the Plan and/or the subsequent holding of
shares of Stock on your behalf to a broker or other third party with whom you
may elect to deposit any shares of Stock acquired pursuant to the Plan. You may,
at any time, review Data, require any necessary amendments to it or withdraw the
consents herein in writing by contacting the Company; however, withdrawing your
consent may affect your ability to participate in the Plan.

17. Miscellaneous.

a. Modification. This Award is documented by the records of the Committee or its
delegate which shall be the final determinant of the number of shares of Stock
granted and the conditions of this Agreement. The Committee may amend or modify
this Award in any manner to the extent that the Committee would have had the
authority under the Plan initially to grant such Award, provided that no such
amendment or modification shall impair your rights under this Agreement without
your consent. Except as in accordance with the two immediately preceding
sentences and Paragraph 19, this Agreement may be amended, modified or
supplemented only by an instrument in writing signed by both parties hereto.

 

5



--------------------------------------------------------------------------------

b. Governing Law. All matters regarding or affecting the relationship of the
Company and its stockholders shall be governed by the General Corporation Law of
the State of Maryland. All other matters arising under this Agreement including
matters of validity, construction and interpretation, shall be governed by the
internal laws of the State of North Carolina, without regard to any state’s
conflict of law principles. You and the Company agree that all claims in respect
of any action or proceeding arising out of or relating to this Agreement shall
be heard or determined in any state or federal court sitting in North Carolina,
and you agree to submit to the jurisdiction of such courts, to bring all such
actions or proceedings in such courts and to waive any defense of inconvenient
forum to such actions or proceedings. A final judgment in any action or
proceeding so brought shall be conclusive and may be enforced in any manner
provided by law.

c. Successors and Assigns. Except as otherwise provided herein, this Agreement
will bind and inure to the benefit of the respective successors and permitted
assigns of the parties hereto whether so expressed or not.

d. Severability. Whenever feasible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision will be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.

e. Impact Upon Termination of Employment. By voluntarily acknowledging and
accepting this Award, you agree that no benefits accruing under the Plan will be
reflected in any severance or indemnity payments that the Company may make or be
required to make to you in the future, regardless of the jurisdiction in which
you may be located.

18. Confidentiality. You agree that you will not disclose the existence or terms
of this Agreement to any other employees of the Company or third parties with
the exception of your accountants, attorneys, financial advisors, spouse, or
Same-Sex Domestic Partner (as that term is defined in the Hanesbrands Inc.
Employee Health Benefit Plan), and shall ensure that none of them discloses such
existence or terms to any other person, except as required by applicable law.

19. Amendment. By accepting this Award, you agree that the granting of the Award
is at the discretion of the Committee and that acceptance of this Award is no
guarantee that future Awards will be granted under the Plan. Notwithstanding
anything in this Agreement, the Plan Prospectus, or the Plan to the contrary,
this Award may be amended by the Company without the consent of the Grantee,
including but not limited to modifications to any of the rights granted to the
Grantee under this Agreement, at such time and in such manner as the Company may
consider necessary or desirable to reflect changes in law. The Grantee
understands that the Company may amend, resubmit, alter, change, suspend,
cancel, or discontinue the Plan at any time without limitation.

20. Plan Documents. The Plan Prospectus is available by contacting Celia Powers
at 336.519.4210, and a copy of the Plan can be requested from the Compensation
Committee, c/o Corporate Secretary, Hanesbrands Inc., 1000 E. Hanes Mill Road,
Winston-Salem, NC 27105.

*        *        *

The undersigned hereby acknowledges, accepts, and agrees to all terms and
provisions of the foregoing Agreement.

 

 

Grantee

 

6



--------------------------------------------------------------------------------

 

Date

THE SIGNED AGREEMENT MUST BE RETURNED TO THE COMPENSATION DEPARTMENT,
HANESBRANDS INC., 1000 E. HANES MILL ROAD, WINSTON-SALEM, NC 27105, WITHIN 30
DAYS AFTER THE GRANT DATE.

 

7